Citation Nr: 9904228	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-27 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an evaluation in excess of the currently 
assigned 40 percent for service-connected lumbosacral strain 
with failed low back syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel




INTRODUCTION

The veteran had active service from August 1973 to April 
1978; he was discharged under honorable conditions.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent and probative evidence shows that a low 
back disorder, characterized as lumbosacral strain with 
failed back syndrome, is manifested by a limitation of lumbar 
motion with subjective complaints of pain, fatigue and 
weakness, but without objective evidence of spasm, sensory 
deficit or other neurologic impairment and productive of no 
more than moderate impairment.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbosacral strain with failed back syndrome have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5293, 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In August 1973, the veteran was treated for abrasions on the 
spiny portion of his back after doing sit-ups.  In October 
1976, he presented with complaints of cervical and lumbar 
pain.  He reported that he had pulled something heavy from a 
truck.  Examination revealed spasm along the right scapular 
area, without a specific trigger point.  Straight leg raising 
was negative.  The impression was spasm.  Lumbar and thoracic 
spine x-rays taken in October 1976 were interpreted as being 
within normal limits.  X-rays taken in December 1976 showed a 
bilateral spondylolysis at L5 to S1, with a Grade I 
spondylolisthesis.  

X-rays of the thoracic and lumbosacral spine taken in May 
1977 were interpreted as being within normal limits.  A 
lumbosacral spine series performed in March 1978 showed an 
accessory ununited center ossification of the left first 
lumbar transverse process.  A clinical entry dated in March 
1978 notes evidence of spasm.  Evaluation in April 1978 
revealed no motor or sensory deficit.  X-rays taken in April 
1978 showed bilateral spondylolysis at L5 and mild asymmetry 
of the lower apophyseal joints, without evidence of 
spondylolisthesis.

In June 1978, the veteran reported for VA examination, 
complaining of low back pain and spasm.  He reported that his 
pain tended to radiate into his right lower extremity.  
Examination revealed no evidence of muscle spasm and no 
spinal tilt.  There was diffuse lumbosacral tenderness.  The 
veteran complained of discomfort with all motion.  There was 
no evidence of paresthesias or muscular weakness, and 
straight leg raising was negative.  X-rays showed an L5 
spondylosis and "perhaps minimal spondylolisthesis."  The 
diagnosis was chronic lumbosacral strain.

In a rating decision dated in July 1978, the RO granted 
service connection for chronic lumbosacral strain, evaluated 
as 10 percent disabling.

The claims file contains records of VA outpatient treatment 
dated from July to October 1978.  Examination in July 1978 
revealed a decreased range of lumbar motion, without 
neurologic signs.  The veteran underwent physical therapy.  
In October 1978, neurologic signs were negative.  The veteran 
complained of slight radiating pain.  X-rays suggested 
spondylolysis, without evidence of slipping.  There was 
evidence of a pars defect at L5.

A private x-ray, dated in August 1993, shows minimal anterior 
wedging of T12 and L1, and a unilateral pars defect at L5 on 
the right.  Examination revealed mild tenderness over the 
sacroiliac junction.  The assessment was chronic lumbosacral 
back pain.  A record dated in December 1994 indicates that 
the veteran complained of pain in his back and extremities.  
There was examination evidence of a slightly mildly positive 
and protected Iowa instability test, and evidence of a small 
area of patchy numbness on the lateral aspect of the left 
foot.  Conservative treatment was agreed upon at that time.

A report of computerized tomography dated in September 1995 
shows bilateral spondylosis of the pars interarticularis at 
L5 with a first degree of spondylolisthesis of L5 on S1.  
There was also evidence of mild transverse central stenosis 
at the level of the pars defect and a mild bulging annulus 
posteriorly at L5 to S1, without significant thecal sac or 
traversing nerve root compromise.  Accompanying treatment 
records dated from September to November 1995 reflect 
consideration of the veteran for spinal surgery.

Private records reflect that the veteran underwent posterior 
spinal fusion from L5 to the sacrum in December 1995; the 
diagnosis was spondylolysis with Grade I spondylolisthesis.  
A report of x-ray dated in January 1996 shows interval 
metallic fixation and stabilization of L5 to S1 
spondylolisthesis related to a congenital pars 
interarticularis defect.  There were no complicating factors.

A private record of follow-up, dated in September 1996, shows 
that the veteran was neurologically intact.  D.C., M.D., 
noted that "none or very minimal back pain and no leg pain.  
[The veteran] is working without restriction."

In January 1997, the veteran presented to Dr. D.C. with 
complaints of burning in his lower back and some local 
irritation dependent on his activity level.  He reported that 
his pre-operative level of back pain was gone and that he was 
experiencing a different type of back discomfort, which he 
attributed to the hardware in his spine.  Physical 
examination revealed him to be neurologically intact.  Upon 
palpation over the hardware, Dr. D.C. was able to recreate 
some focal end point tenderness.  
X-rays were interpreted as showing that the instrumentation 
was in good position.  Surgical removal of the hardware was 
considered.

In February 1997, the veteran underwent removal of spinal 
hardware.  The summary operative report indicates that the 
veteran was neurologically intact at the time of discharge 
from hospitalization.  The veteran reported that the 
stiffness and ache existing in his lower back prior to 
surgery had resolved; he complained only of incision pain.

In March 1997, the veteran presented for VA examination of 
his spine.  At that time he gave a history of having 
"snapped his back" when he was pulling down hard on a truck 
in 1995.  He stated that he was later found to have fractured 
vertebrae.  The VA examiner noted that the veteran underwent 
two back surgeries; one in December 1995, and one three weeks 
prior to examination.  The veteran reported constant back 
pain, sometimes reaching a level of 10/10.  He reported the 
use of narcotics to relieve the pain and stated that he was 
unemployed.  He questioned his ability to do gainful 
employment because of intolerance to being in one position 
for long periods.  At the time of examination the veteran 
demonstrated a normal gait.  

The veteran moved about the room; dressed and undressed; and 
mounted and dismounted the examining table normally.  He was 
unable to hop on either foot, but was able to heel-and-toe 
walk and to partially squat and rise.  He had forward flexion 
to 45 degrees, lateral flexion to 20 degrees, full rotation 
and five degrees backward extension.  While seated, straight 
leg raising was positive bilaterally at 90 degrees, provoking 
low back pain.  There was bilateral sciatic notch tenderness.  

There was no evidence of paraspinal muscle spasm, or of 
sensory or motor deficit.  The impression was failed back 
syndrome.  The examiner commented that "[p]erhaps with the 
passage of time and with the removal of the screws the back 
pain may remit, but now it is severe, constant, relieved with 
narcotics."

The claims file contains a letter dated in May 1997 from 
D.C., M.D., indicating that the veteran's surgery was "quite 
successful at getting him a lot of relief of his discomfort, 
he still has moderate amount of discomfort.  This is 
particularly true when he sits.  He continues to require some 
pain medication to manage his discomfort."

In a rating decision dated in May 1997, the RO increased the 
evaluation assigned to the veteran's lumbar disability from 
10 percent to 40 percent.

In August 1997, the veteran presented for VA examination of 
his spine.  He reported using medications to include pain 
killers and an anti-inflammatory.  The examiner cited the 
results of prior diagnostic testing indicative of congenital 
first-degree spondylolisthesis at L5 to S1, metallically 
fixed with rods in December 1995.  The VA examiner also noted 
that the veteran had had a second surgery in February 1997, 
wherein the internal metallic fixation was removed.  

The veteran complained of a constant low back pain, sharp and 
burning in nature.  He reported pain in his left buttock, 
occasionally radiating posteriorly down his extremity to his 
foot.  He reported occasional radiation symptoms on the 
right.  He denied numbness or tingling in the lower 
extremities.  He complained of burning in both feet when he 
stops walking, but not while he is active.  The veteran 
related weakness and fatigability to pain, upon normal use, 
prolonged use and/or during flare-ups.  He denied any 
incoordination.  

In August 1997, Dr. D.C. noted that the veteran was still 
complaining of tingling and burning across his sacrum when 
getting up from a sitting position.  The veteran denied 
experiencing the deep ache that had been present before 
surgery, but stated that his pain was very irritating.  

Physical examination revealed some pain over the back of the 
sacrum.  Dr. D.C. indicated that pain management or use of a 
TENS unit was in order.

At the time of VA examination in August 1997, the veteran did 
not appear to be in acute distress.  He rose from a chair 
slightly slowly.  His gait was within normal limits and he 
was able to raise himself up on heels and toes.  Examination 
revealed a well-healed, mid-line lumbar spine scar.  There 
was tenderness throughout the right and left paraspinal 
lumbar musculature, and in both the right and left posterior 
superior iliac spine region and in the right and left mid-
buttock in the region of the sciatic notches.  

There was no evidence of muscle spasm about the low back or 
hip girdle regions.  There was some complaint of pain on 
percussion in the midline in the lumbar spine.  Deep tendon 
reflexes were active and symmetric.  Sensory examination was 
normal to pinwheel testing in both thighs, legs and ankles.  
Straight leg raising was positive at 85-to-90 degrees on the 
right and left, with complaints of pulling across the lower 
back.  There was evidence of give-way weakness in the 
gastrocnemius and quadriceps both right and left due to 
complaints of pulling.  The veteran had flexion to 25 
degrees, extension to 15 degrees, lateral bending to 
20 degrees on the right and 10 degrees on the left, with pain 
in the low back at the terminal degrees of all ranges of 
motion.  The assessment was status post surgery for 
congenital spondylolisthesis at L5 to S1, status post surgery 
for removal of internal fixation, with pain residuals.  

The examiner commented that there was no evidence of 
incoordination and that weakness and fatigability were 
corollaries of pain "as opposed to being actual neurologic 
weakness or fatigability."  The VA examiner opined that the 
veteran's overall functional impairment in relationship to 
factors of weakness, fatigability and pain was moderate and 
commented that "[b]eing subjective, no estimation can be 
made in terms of additional range of motion loss in degrees 
due to the factors."  



A report of magnetic resonance imaging showed bilateral 
spondylolysis at L5 without spondylolisthesis and post-
operative changes in the dorsal paraspinous soft tissues 
related to prior spinal fusion procedure that did not appear 
solid.  There was no evidence of disc protrusion or bulging.

In November 1997, the veteran testified at a personal 
hearing.  He reported taking medications for his back pain.  
Transcript at 3-4.  He stated that he was last employed in 
November 1996 and reported that he left that job due to a 
refusal to take a drug test.  Transcript at 4.  He reported 
that he was unable to be physically active every day and also 
indicated that prolonged sitting was painful.  
Transcript at 5.  

The veteran related that he had a limitation of motion and 
pain in his back that was almost constant unless he used 
medications.  He also indicated that he occasionally had 
pains shooting down the left side of his leg.  He indicated 
that his pain woke him at night.  Transcript at 7, 9.  The 
veteran indicated that VA examiners had not adequately 
addressed his pain.  Transcript at 9, 11.  He also indicated 
that further VA treatment records may be available.  
Transcript at 8.

In November 1997 a search for additional VA medical records 
was negative.

In February 1998, the veteran's spouse submitted a statement 
indicating that the veteran had a limited range of back 
movement that impaired his sexual performance.  She also 
indicated that she did all the heavy lifting since the 
veteran's initial back surgery.

Criteria

Disability evaluations are determined by the application of 
VA Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (1998).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1998).  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(1998), which require the evaluation of the complete medical 
history of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 and 4.59 (1998) 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and impaired ability to execute skilled 
movements smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or mal-aligned joints, due to 
healed injury, as at least minimally compensable.  
38 C.F.R. § 4.45. 

Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  In the instant case, there is no indication that 
there are additional records which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

In the instant case, the veteran is service-connected for 
lumbosacral strain with failed back syndrome.  Such is 
currently evaluated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295-5293.  38 C.F.R. § 4.27 (1998) 
provides that hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  The veteran contends that he experiences pain, 
weakness, fatigue and a limitation of lumbar motion that 
warrants assignment of at least a 60 percent evaluation.  He 
contends that he is limited in his activities, and argues 
that his ability to work is impaired due to difficulties with 
prolonged sitting or prolonged periods in one position.

The Board first notes that the currently assigned 40 percent 
evaluation is in excess of that provided under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (1998), which applies to 
traumatic arthritis and sets out that such is evaluated based 
on limitation of motion of the affected part, like 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1998).  The currently assigned 40 percent 
evaluation is also the maximum available for limitation of 
motion of the lumbar spine under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1998).  

Additionally, 40 percent is the maximum rating provided under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, pertaining to 
lumbosacral strain.  The 40 percent evaluation under that 
code contemplates a severe disability with symptoms such as 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, a loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

In this case, the objective medical evidence does not reveal 
that there is any listing of the veteran's spine, that 
Goldthwaite's sign is positive, or that the veteran's lumbar 
disability is severely disabling.  Rather, the medical 
evidence is consistent in noting no more than a moderate 
overall disability from back symptomatology, as will be 
discussed herein below.  Nevertheless, the veteran does 
demonstrate a limitation of forward and lateral motion, with 
complaints of pain, fatigue and weakness, and with evidence 
of joint space irregularities.  Such findings are within 
those contemplated under Diagnostic Code 5295.

Ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Despite the 
veteran's spinal fusion surgery, there is no competent 
evidence that he is unable to move his spine, i.e., that his 
spine is ankylosed.  Accordingly, application of 
38 C.F.R. § 4.71a, Diagnostic Code 5286 (1998) is not 
warranted in this case.

As set out above, the veteran's currently assigned evaluation 
is based, in part, on application of 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, the diagnostic code pertaining to 
intervertebral disc syndrome.  Under that code, 
a 60 evaluation is the maximum evaluation, requiring evidence 
of a pronounced condition, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

A 40 percent evaluation is applied for severe symptoms 
characterized by recurring attacks with intermittent relief.  
A 20 percent evaluation is for moderate symptoms, with 
recurring attacks. A 10 percent evaluation requires mild 
symptoms.  A zero percent evaluation is applied to a post-
operative, cured condition.  38 C.F.R. § 4.71a.  

Thus, the currently assigned 40 percent evaluation 
contemplates severe disc disease presenting as recurring 
attacks with intermittent relief.  The contemporary evidence 
is consistent with no more than the currently assigned 40 
percent evaluation.  

A review of the competent medical evidence reveals that, 
despite acknowledging the veteran's complaints and the 
objective findings, no physician has characterized the 
veteran's overall impairment as more than severe.  In fact, 
the preponderance of the competent and probative medical 
evidence shows that the veteran's overall impairment has been 
characterized as no more than moderate.  Most probative is 
the medical evidence subsequent to the veteran's December 
1995 surgery, as such most nearly shows his contemporary 
physical condition.  See Francisco, supra.  In September 1996 
the veteran was suffering from at most "very minimal" back 
pain and no leg pain; he was neurologically intact to 
examination at that time.  After further surgery in February 
1997, the veteran was again neurologically intact to 
examination; he complained only of incision pain.  

At the time of examination in March 1997, although there was 
evidence of sciatic notch tenderness and straight leg raising 
was positive, there was no evidence of spasm and no evidence 
of sensory or motor deficit.  The Board acknowledges that the 
VA examiner characterized the veteran's back pain as severe 
and constant, relieved only with narcotics at that time.  
However, that examination was conducted only three weeks post 
surgery.  Moreover, it is not entirely consistent with the 
private follow-up records noting that the veteran's surgery 
had been successful and that he was in a "moderate" amount 
of discomfort.


Most recently, in August 1997, a VA examiner noted no 
evidence of spasm or sensory deficit.  That examiner, even 
upon consideration of the veteran's complaints of weakness, 
fatigability and pain, characterized the overall level of 
impairment resulting from back disability as moderate.  That 
examiner further related that the veteran's complaints of 
weakness and fatigability were corollary to pain and not 
indicative of neurologic deficit.  There is no contemporary 
and competent medical evidence supporting a conclusion that 
the veteran experiences pronounced and persistent neurologic 
symptoms associated with disc disease, that are productive of 
more than moderate, and certainly not productive of more than 
severe impairment.  Accordingly, the 60 percent evaluatory 
criteria under Diagnostic Code 5293 have not been met.  
38 C.F.R. § 4.71a.

In considering the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4 (1998), whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has also 
considered whether the assignment of separate evaluations 
under the above-cited diagnostic codes is warranted and 
whether consideration of the principles set out in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) is warranted.

First, the Board notes that pyramiding, that is the 
evaluation of the same disability, or the same manifestation 
of a disability, under different diagnostic codes, is to be 
avoided when rating a veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.  It is possible for a 
veteran to have separate and distinct manifestations from the 
same injury which would permit rating under several 
diagnostic codes.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

In this instance, Diagnostic Code 5293 encompasses 
consideration of limitation of motion, see VAOPGCPREC 36-97 
(December 12, 1997), spasm, neurologic pain and degenerative 
changes.  

Evaluation of such symptomatology under Diagnostic Codes 
5010, 5292 or 5295 in addition to evaluation under Diagnostic 
Code 5293 would thus clearly constitute pyramiding, 
compensating the veteran for identical manifestations under 
different diagnoses.  See Esteban.  There is no competent 
evidence of separate and distinct symptomatology resulting 
from the veteran's back disability to warrant assignment of 
separate ratings.  38 C.F.R. § 4.14.

With respect to DeLuca, the Court held that where evaluation 
is based on limitation of motion, the question of whether 
pain and functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Court 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

Moreover, it has been held that consideration of functional 
loss due to pain is not required when the current rating is 
the maximum disability rating available for limitation of 
motion.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The 
veteran, as discussed above, is currently in receipt of the 
maximum evaluations available under Diagnostic Codes 5292, 
5295.  However, recently, the VA Office of the General 
Counsel has issued a precedent opinion that appears to 
mandate such consideration in connection with evaluation 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293, held to be 
based on limitation of motion, even where the veteran is in 
receipt of the maximum percentage under the diagnostic codes 
pertaining to limitation of motion.  See VAOPGCPREC 36-97 
(December 12, 1997).  

In this instance, the veteran has not demonstrated any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The 40 percent evaluation currently assigned specifically 
contemplates limitation of motion, and pain with associated 
weakness and fatigability resulting from musculoneural 
impairment.  The veteran currently evidences no additional 
manifestations not contemplated by the above, such as 
atrophy, incoordination, swelling or deformity.  

Again, the preponderance of the competent medical evidence 
reflects consideration of the veteran's complaints of pain, 
weakness and fatigability by medical professionals.  Despite 
such consideration, those examiners have characterized the 
veteran's overall impairment as moderate.  The 40 percent 
assigned evaluation already contemplates severe 
symptomatology under both Diagnostic Code 5295 and Diagnostic 
Code 5293, the diagnostic codes under which the veteran's 
current evaluation is assigned.  

The Board finds extremely probative the August 1997 VA 
examiner's discussion of pain and functional impairment.  
That examiner opined that the veteran had some weakness and 
fatigability associated with back pain, and stated that 
resulting impairment was moderate.  

The VA examiner continued to characterize such factors as 
subjective and to indicate an inability to estimate any 
further motion loss due to such subjective factors.  No other 
competent professional has opined that the veteran suffers 
additional functional loss not contemplated in the 40 percent 
evaluation currently assigned.  Thus, no increased rating is 
warranted based on additional functional loss.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.

The Court has held that a separate, additional rating may be 
assigned if the veteran's disability is manifested by a scar 
that is poorly nourished with repeated ulceration, a scar 
that is tender and painful on objective demonstration, or a 
scar that is otherwise causative of limitation of function.  
8 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1998); 
Esteban v. Brown, 6 Vet. App. 259 (1994).

In the current case, residuals scarring from previous lumbar 
surgery has been described as well healed. There has been no 
evidence of residual scarring that is tender, painful, poorly 
nourished, repeatedly ulcerated, or otherwise causative of 
limitation on function.  As such, a separate compensable 
disability evaluation is not warranted.

Neither the veteran, nor his spouse, have been shown to 
possess the requisite degree of medical knowledge to 
establish entitlement to an increased evaluation in this 
case.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As the 
preponderance of the competent and probative medical evidence 
shows that the criteria for an evaluation in excess of 40 
percent have not been shown, an increased rating is not 
warranted at this time.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

The Board emphasizes that the evidence in this case is not so 
evenly balanced as to require application of the provisions 
of 38 U.S.C.A. § 5107(b).  In addition, the evidence does not 
render a question as to which of two evaluations will be 
assigned, so the provisions of 38 C.F.R. § 4.7 are also not 
for application.  


ORDER

An evaluation in excess of 40 percent for service-connected 
lumbosacral strain with failed low back syndrome is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

